Title: Thomas Cooper to Thomas Jefferson, 24 April 1820
From: Cooper, Thomas
To: Jefferson, Thomas


					
						Dear sir
						
							Ap. 24. 1820.
							Columbia
						
					
					I received your letter announcing the prejudices excited among the people by the Clergy, without surprize. I have never published any thing on theological subjects in this country, but the Sentiments you may have read in my review of Dr Priestley’s philosophical & metaphysical writings. In England about 35 Years ago, I published something of the same kind, but neither here or there, any thing hostile to the Christian religion, except controverting the  doctrine of the Trinity in a few pages of my english tract, & maintaining what is called naturalism, be so considered. But in England and in the state of Massachusets, the Unitarian Christians are by no means unanimous in the double nature of the human being: nor do I believe the existence of a soul separate from the body, is believed by one fourth of the Physicians either of Europe or of this Country.
					However, the tone of the Clergy here, as in England is,
					
						
							
								
								
								
								Touch not a cobweb in St Pauls
							
						
						
							Lest you should shake the dome.
						
					
					If I am to estimate the value of Xtianity, from the conduct of its teachers, the estimate will be small indeed: for I see the effects of it among them are, “envy, hatred, malice & all uncharitableness.”
					I sent you my introductory letter lecture a short time ago. The trustees here are very willing to engage me upon the same terms, I was to have with you, but the assent of the Legislature is wanting who do not meet till Decr. In mean time the Clergy may be busy here also.
					
						I remain with sincere respect Dr sir Your friend & servant
						
							Thomas Cooper
						
					
				